DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 3, 7-10, 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/11/2022.
Applicant's election with traverse of Embodiment 4, corresponding to Figs. 7-8I and claims 1, 4-6, 11 and 14-20 in the reply filed on 07/11/2022 is acknowledged.  The grounds on which the traversal is based were not provided.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 11 and 14-20 are objected to because of the following informalities:  In regard to claim 11, “the light source” on line 13 should be changed to “the at least one light source.”   Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ligtenberg et al. [Ligtenberg hereinafter, US 2009/0251384].  Ligtenberg discloses [in Fig. 6] a key module, comprising: a bottom plate [12], having a first surface and a second surface opposite to each other; a circuit layer [73] having a first opening, disposed on the first surface of the bottom plate [12], a key cap [annotated below], disposed above the circuit layer [73] a supporting structure [66], disposed between the bottom plate [12] and the key cap; a touch member [54], disposed at the key cap; and a flexible circuit board [84], electrically connected to the touch member [54], passing through the first opening of the circuit layer [73] to extend next to the second surface of the bottom plate [12], wherein a portion of the flexible circuit board  [82] located between the key cap and the bottom plate [12] is bent when the key cap moves downward relative to the bottom plate [12].  

    PNG
    media_image1.png
    350
    562
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg et al. [Ligtenberg hereinafter, US 2009/0251384] in view of Chiang et al. [Chiang hereinafter, US 10,600,591].  Ligtenberg discloses [in Fig. 6] the key module according to claim 1.  Ligtenberg does not disclose a backlight assembly disposed below the second surface of the bottom plate and a first hole disposed on the bottom plate, wherein the backlight assembly comprises a circuit board and a light source 2Customer No.: 31561 Docket No.: 097806-US-PA Application No.: 16/903,368 disposed on the circuit board, the light source is aligned with the first hole of the bottom plate, and light emitted by the light source passes through the first hole.  Chiang teaches [in Figs. 3 and 4] a backlight assembly disposed below the second surface of the bottom plate [14] and a first hole [140] disposed on the bottom plate, wherein the backlight assembly comprises a circuit board [170] and a light source [171]2Customer No.: 31561Docket No.: 097806-US-PAApplication No.: 16/903,368 disposed on the circuit board [170], the light source [171] is aligned with the first hole [140] of the bottom plate [14], and light emitted by the light source [171] passes through the first hole [140].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the backlight assembly of Chiang with the key module of Ligtenberg in order to illuminate the key module as desired. 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 5, in combination with other limitations, the first hole comprising a central region and a branch region extending from the central region, the light source being aligned with the branch region of the first hole of the bottom plate, and light emitted by the light source passing through the first hole is neither disclosed nor suggested by the prior art. 
In regard to claim 6, in combination with other limitations, the circuit board comprising a second hole covered by the key cap, and the light emitted by the light source passing through the second hole, and the first hole after being reflected by the reflection plate is neither disclosed nor suggested by the prior art. 
Claims 11 and 14-20 would be allowable if rewritten or amended to overcome the objection forth in this Office action.  In regard to claim 11, in combination with other limitations, a bottom plate, comprising a first hole, wherein the first hole comprises a central region and at least one branch region extending from the central region, and a backlight assembly, disposed below the bottom plate, comprising a circuit board and at least one light source disposed on the circuit board, wherein the key cap covers the light source, the at least one light source being aligned with the at least one branch region of the first hole of the bottom plate is neither disclosed nor suggested by the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leong et al. [US 2014/0118264] discloses a similar key module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833